Citation Nr: 0126599	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  96-22 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a chest crush injury with re-expanded 
pneumothorax, costochondritis, and resolved superior vena 
cava syndrome.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from December 1977 to 
December 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Denver Department of Veterans Affairs (VA) Regional Office 
(RO).  

The matter of entitlement to a compensable rating for 
residuals of a chest crush injury was previously before the 
Board in March 1998.  At that time, the Board also remanded 
the issues of entitlement to an increased evaluation for 
lumbosacral strain, rated at 20 percent disabling, 
entitlement to an increased rating for post-traumatic stress 
disorder, rated as 10 percent disabling, and entitlement to a 
total disability evaluation based upon individual 
unemployability due to service-connected disabilities.  

In a January 2000 rating determination, the RO increased the 
disability evaluation for the veteran's PTSD from 10 percent 
to 100 percent and increased the disability evaluation for 
his service-connected lumbosacral strain from 20 to 60 
percent and reclassified the disability as an L4-5 disk 
desiccation and bulging anulus fibrosis with limitation of 
motion.  These are the highest disability evaluations under 
their respective rating codes.  These decisions constitute a 
full grant of the benefits sought, and these issues are no 
longer before the Board.  Grantham v. Brown, 114 F.3d 1156 
(Fed Cir. 1997).

As to the issue of entitlement to a total rating for 
compensation purposes based on individual unemployability, 
the RO's decision granting a 100 percent schedular rating for 
PTSD, renders the issue of entitlement to a total rating 
moot.  A total rating for compensation based on individual 
unemployability is awarded where the schedular evaluation for 
the service-connected disabilities is less than 100 percent.  
38 C.F.R. § 4.16(a) (2000).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001)).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001); See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92 (1992).  Therefore, for these 
reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

Subsequent to the last supplemental statement of the case, 
dated in September 2000 and sent to the veteran in October 
2000, additional pertinent private treatment records were 
received at the RO, which directly address the issues 
currently on appeal.  

Any pertinent evidence forwarded to the Board by the 
originating agency must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case unless the appellant or his 
representative waives this procedural right.  38 C.F.R. 
§§ 19.37(b), 20.1304(c) (2001).  Neither the veteran nor his 
representative has waived initial review of this evidence by 
the RO.

As to the issue of service connection for sleep apnea as 
secondary to the veteran's service-connected residuals of a 
chest injury, the Board notes that the veteran, at the time 
of his July 2001 hearing before one of the undersigned Board 
Members, indicated that he had been told by his private 
physician, a pulmonary specialist, that his sleep apnea was 
related to his service-connected chest injury residuals.  
This evidence has not been associated with the claims folder 
nor has he been advised specifically to submit the 
physician's statement to that effect.  

As to the issue of an increased evaluation for residuals of a 
crush injury with re-expanded pneumothorax, costochondritis, 
and resolved superior vena cava syndrome, the Board notes 
that at the time of his July 2001 hearing before one of the 
undersigned Board members, the veteran indicated that the 
symptomatology associated with the residuals of his crush 
injury had worsened. The Board further observes that the 
veteran testified that he had been told that he had a large 
opening in one of the main arteries of his heart, scar tissue 
around the heart, and high blood pressure, all of which were 
related to the service-connected crush injury.  He also 
testified that he could walk no more than around the block.  
VA is obliged to afford veterans contemporaneous examinations 
where there is evidence of an increase in the severity of the 
disability.  VAOPGCPREC 11-95 (1995).  The veteran is 
competent to provide an opinion that his disability has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992). 

VA regulations also provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2001); see 38 C.F.R. 
§ 19.9 (2001).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment for sleep apnea and residuals 
of the chest injury.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

3.  The veteran should specifically 
indicate the name and address of the 
physician who informed him that his sleep 
apnea was related to his service-
connected chest injury residuals.  After 
obtaining this information and any 
necessary authorization, the RO should 
associate copies of all treatment records 
of the veteran from the identified 
physician with the claims folder.  

The veteran is put on notice that, if 
such records are not available or do not 
contain an expression of opinion as to 
the relationship between his sleep apnea 
and the residuals of a chest crush 
injury, it is the veteran's 
responsibility to furnish the VA with the 
physician's statement as described in the 
July 2001 hearing.

4.  The RO should schedule the veteran 
for a VA examination by an appropriate 
medical specialist in order to determine 
the etiology of any current sleep apnea.  
All appropriate examinations are to be 
conducted and all findings are to be 
reported in detail.  The claims folder 
and a copy of this remand are to be 
reviewed by the examiner prior to the 
examination.  

With regard to any diagnosed sleep apnea, 
the examiner is requested to express an 
opinion on the following matters:

Is it at least as likely as not that any 
diagnosed sleep apnea is proximately due 
to or caused by the veteran's chest crush 
injury residuals, or has undergone a 
permanent increase in severity because of 
the service-connected chest crush injury 
residuals?

If it is determined that there is a 
likelihood that sleep apnea is aggravated 
(undergone a permanent increase in 
severity due to) by the service-connected 
chest crush injury residuals, the 
examination report must address the 
following medical issues:

(i) The baseline manifestations which are 
due to the effects of sleep apnea.

(ii) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
chest injury residuals based on medical 
considerations.

If the examiner cannot express the 
requested opinions without resort to 
speculation, he/she should so indicate.

5.  The RO should schedule the veteran 
for examinations by appropriate medical 
specialists to determine the extent and 
severity of his service-connected 
residuals of a crush injury with re-
expanded pneumothorax, costochondritis, 
and resolved superior vena cava syndrome.  
The claims folder and a copy of this 
remand must be made available to the 
examiner(s) for review prior to the 
examination(s).  All necessary tests and 
studies are to be performed, including 
pulmonary function tests, and all 
findings are to be reported in detail.  
It is essential that the pulmonary 
function study contains the full range of 
results necessary to rate the disability 
under the revised diagnostic criteria 
(FEV-1, FEV-1/FVC, DLCO (SB), maximum 
oxygen consumption).  The examiner should 
indicate to what extent any pulmonary or 
respiratory deficits are due to the chest 
crush injury.  

The presence or absence of cor pulmonale, 
right ventricular hypertrophy, pulmonary 
hypertension, episodes of acute 
respiratory failure, or outpatient oxygen 
therapy should be documented, and the 
examiner should express an opinion as to 
whether or not such conditions or therapy 
is/are attributable to the chest crush 
injury.  

The examiner should also be asked to 
express his or her opinion as to whether 
the currently-manifested symptoms that 
are exclusively attributable to the 
service-connected residuals of the chest 
injury can be characterized as follows: 
Mild, with paroxysms of asthmatic-type 
breathing (high-pitched expiratory 
wheezing and dyspnea) occurring several 
times a year, with no clinical findings 
between attacks; Moderate, as manifested 
by asthmatic attacks rather frequent 
(separated by only 10 to 14-day 
intervals), with moderate dyspnea on 
exertion between attacks; Severe, as 
manifested by frequent attacks of asthma 
(i.e., one or more attacks weekly), 
marked dyspnea on exertion between 
attacks, with only temporary relief by 
medication and with more than light 
manual labor precluded; Pronounced, with 
asthmatic attacks very frequently with 
severe dyspnea on slight exertion between 
attacks and with marked loss of weight or 
other evidence of severe impairment of 
health.

The examiner should also comment on the 
presence of any respiratory limitation or 
loss of range of motion attributable to 
the residuals of the crush injury.  Any 
other currently-manifested symptoms that 
are, in the examiner's opinion, 
exclusively attributable to the service-
connected residuals should also be 
reported.

6.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claims of entitlement to service 
connection for sleep apnea and 
entitlement to increased evaluation for 
residuals of a crush injury with re-
expanded pneumothorax, costochondritis, 
and resolved superior vena cava syndrome, 
with consideration of the provisions of 
38 C.F.R. § 3.321(b)(1).

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure without good cause shown to 
report for a scheduled VA examination may adversely affect 
the outcome of his claim.  38 C.F.R. § 3.655 (2001).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



			
	WAYNE M. BRAEUER	V.L. JORDAN
	Member, Board of Veterans' Appeals	Member, Board of Veterans 
Appeals


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




